Citation Nr: 1034896	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-29 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 
1990.



This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C. 


REMAND

A review of the claims file reveals additional development is 
necessary before a decision on the merits of the claim can be 
reached.  

The Veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, in September 2006 at which time he indicated that he did 
not desire a hearing before the Board.  However, the Veteran's 
representative submitted a statement in November 2009 and 
indicated that the Veteran desired a travel board hearing.  
Consequently, the Board must remand the Veteran's case so that he 
can be scheduled for a hearing before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing before a member of the Board.  
Provide the Veteran and his representative 
with notice of the hearing.	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


